Citation Nr: 1124874	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-50 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression with attention deficit disorder and hyperactivity.

2.  Entitlement to an initial evaluation in excess of 30 percent for Crohn's Disease with gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spondylolisthesis (lumbar spine disability).

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of injury to the right ankle and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to May 2009.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issues of entitlement to increased evaluations for Crohn's Disease, a lumbar spine disability, and residual injury to the right ankle/foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence shows that the Veteran's depressive disorder with attention deficit disorder is related to his military service.


CONCLUSION OF LAW

Depressive disorder with attention deficit disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board awards service connection for depressive disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary here.

Depression

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, a May 2009 VA examination contained diagnoses of depressive disorder and attention deficit disorder.  Thus, the current disability requirement has been met here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  Here, service treatment records show a history of attention deficit disorder and depression.  Therefore, the in-service injury requirement has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In an October 2009 addendum, the May 2009 VA examiner opined that the Veteran's current depression and attention deficit disorder symptoms were related to his symptoms in service.  As this opinion was reached following a review of the record, and was accompanied by a rationale, it is found to be highly probative.  Moreover, no other evidence of record refutes the conclusions of the VA examiner.   Thus, the nexus requirement is satisfied.

For the reasons discussed above, the Board finds that the preponderance of the medical evidence is in favor of service connection for a depression with attention deficit disorder.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for depressive disorder with attention deficit disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Crohn's Disease

In a March 2010 statement submitted by his representative, the Veteran has argued that his Crohn's Disease has worsened since his May 2009 VA medical examination.  Specifically, he has stated that his health has drastically deteriorated and he has suffered from many attacks of symptoms since the time of that examination.  Thus, a new examination addressing the current severity of this disability should be afforded.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lumbar Spine Disability

During his March 2011 hearing, the Veteran testified that his lumbar spine disability had worsened and that his private physician was considering surgical intervention.  He also submitted private treatment records confirming this.  However, these records do not address any associated limitation of motion or incapacitating episodes.  As such, a new medical examination addressing the current severity of this disability is necessary.  

Additionally, any neurological abnormalities, such as radiculopathy, found to be associated with this condition should be identified and their severity should be noted.  See 38 C.F.R. § 4.71a, Note 1.

Right Ankle Disability 

A June 2009 rating decision granted service connection for residuals of injury to the right ankle and foot, with gout of the right great toe.  A 10 percent rating was assigned.  In a July 2009 statement, the Veteran expressed disagreement with the rating assigned for his "right ankle condition."  Thereafter, an October 2009 rating decision awarded service connection for gout and continued the 10 percent evaluation for the right ankle/foot disability.  A statement of the case (SOC) issued that same month did not include the issue of entitlement to an increased rating for injury of the right ankle/foot, and no additional adjudication of that issue has occurred.  Accordingly, based on these facts, a statement of the case must be issued on the claim.  In this regard, the Board notes that an unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the issue of entitlement to an increased initial rating for residuals of injury to the right ankle/foot.  The appellant is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning this issue. 38 C.F.R. § 20.302(b) (2010). Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his Crohn's Disease with GERD.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report.  The report should set forth all objective findings regarding his Crohn's Disease with GERD, including the frequency of exacerbations, interference with absorption and nutrition, objective evidence of malnutrition, and definite weight loss.

3.  Schedule the Veteran for a VA examination(s) by an examiner(s) with appropriate expertise for the purpose of determining the current severity of his lumbar spine disability.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report.  The report should set forth all objective findings regarding his lumbar spine disability, including any limitations this disability places on his range of motion and the frequency incapacitating episodes (defined as a period of acute symptoms that require bed rest prescribed by a physician and treatment by a physician), if any.  

Additionally, the examiner should comment on the existence and severity of any associated neurological abnormalities found to be present.

4.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


